Citation Nr: 0843566	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  00-21 541	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for hypertension.

2.  Entitlement to a rating higher than 20 percent for 
arthritis in the left knee (with limitation of motion), as of 
February 20, 1998.

3.  Entitlement to a higher rating for right knee disability, 
evaluated as 20-percent disabling as of October 18, 2001 on 
the basis of limitation of motion (on extension), with an 
additional 10 percent as of February 20, 1998 for arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1975 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 1997, May 2000, and February 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

In November 2005 the Board issued a decision denying the 
veteran's claim for an initial rating higher than 10 percent 
for the arthritis in his left knee (with limitation of 
motion), from October 16, 1996 to February 19, 1998.  
However, the Board remanded his remaining claims - those 
still at issue, for a rating higher than 20 percent for his 
left knee arthritis from February 20, 1998 onwards, for an 
initial rating higher than 20 percent for his hypertension, 
and for higher ratings for his right knee disability.  In 
remanding the latter claim, the Board correctly indicated he 
had a 20 percent rating for limitation of motion 
(on extension), but mistakenly indicated he also had a 
separate 10 percent rating for subluxation and/or instability 
- when, in actuality, the RO assigned the 10 percent rating 
for arthritis.  The remand was via the Appeals Management 
Center (AMC).

In March 2008, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny these claims and has since 
returned the file to the Board for further appellate 
consideration of them.

As will be explained concerning the right knee disability, 
the diagnostic codes (DCs), 5003 and 5010, for rating 
arthritis indicate the evaluation will be based on the extent 
there is resulting limitation of motion - as in turn 
determined by the DCs for the specific joint affected by the 
arthritis, which, here, are DC 5260 (for limitation of knee 
and leg flexion) and 5261 (for limitation of extension).  
So to the extent the RO assigned a 10 percent rating for the 
arthritis apart from the 20 percent rating for the limitation 
of extension in the right knee, it was impermissible 
pyramiding.  38 C.F.R. § 4.14.

Indeed, Note (1) in DC 5003 expressly indicates that a 10-
percent rating based on an X-ray finding of arthritis will 
not be combined with a rating based on limitation of motion.

All of this is ultimately inconsequential, however, in terms 
of the veteran's combined (overall) rating for his right knee 
disability because, as will also be explained, he has the 
required recurrent subluxation and/or lateral instability to 
warrant assigning a separate 10 percent rating for that.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  So there is no reduction 
in the amount of his monthly compensation.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings have not 
been predominantly 120 or more since October 18, 2001.  

2.  He did, however, have a diastolic blood pressure of 
approximately 120 from February 20, 1998 to October 18, 2001.  

3.  Even considering his pain, the veteran does not have 
flexion limited to 15 degrees or less in either knee or 
extension limited to at least 20 degrees.

4.  Resolving all reasonable doubt in his favor, however, he 
does have slight recurrent subluxation and lateral 
instability in his right knee, aside from the arthritis and 
resulting limitation of motion in this knee.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the veteran's hypertension disability since 
October 18, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 38 C.F.R. § 4.104, 
DC 7101 (2008).  

2.  But the criteria are met for a higher 40 percent rating 
for his hypertension disability for the initially preceding 
period from February 20, 1998 to October 18, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 38 C.F.R. § 4.104, DC 7101 (2008).  

3.  The criteria are not met for a rating higher than 20 
percent for the veteran's left knee arthritis and consequent 
limitation of motion at any time since February 20, 1998 
(other than when he had the temporary 100 percent 
convalescent rating under 38 C.F.R. § 4.30).  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.71a, DCs 5003, 5010, 5258, 5259, 5260, 5261, 5262, 5263 
(2008).

4  The criteria are not met for a rating higher than 20 
percent for the veteran's right knee disability, for the 
arthritis and resulting limitation of extension.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-
4.7, 4.71a, DCs 5003, 5010, 5258, 5259, 5260, 5261, 5262, 
5263 (2008).  

5.  But the criteria are met for a separate 10 percent rating 
for slight recurrent subluxation and/or lateral instability 
in the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, DC 5257 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2005.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2008 letter, sent concurrently with 
the March 2008 SSOC, complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  And there has been no reason for the RO to again 
go back and readjudicate the claims, such as in another SSOC, 
because the veteran has not submitted any additional evidence 
in response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37; see again, Mayfield IV and Prickett, supra.  
That is to say, the absence of another SSOC after the most 
recent March 2008 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).



It equally deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 491, 500 (2006).  Thus, as the veteran's 
claims for increased ratings were appealed directly from the 
initial ratings assigned, no further § 5103(a) notice is 
technically required.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess supra.  However, as mentioned, he has 
nonetheless in fact received additional notice tailored to 
his increased initial rating claims in March 2008, which was 
provided concurrently with the March 2008 SSOC.  In this 
letter, he was also provided information as to the statutes 
and regulations governing the assignment of effective dates. 
 Dingess, supra.

In addition, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in November 2005 and March 2008 do not 
meet the requirements of Vazquez-Flores and are insufficient 
as to content and timing, creating a presumption of 
prejudice.  Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claims for a higher rating.  
Specifically, the July 2002 SOC lists the requirements for 
obtaining a higher rating for his left knee disorder and 
associated arthritis, obviating the need for another VCAA 
notice letter to address these same criteria.  Similarly, the 
September 2000 SOC lists the requirements for a higher rating 
for hypertension.  It is also reasonable to expect him to 
understand from the various letters from the RO/AMC what was 
needed to support his claim.  And of equal or even greater 
significance, he demonstrated actual knowledge of what was 
needed to support his claims as reflected in his and his 
representative's statements, correspondence, and hearing 
testimony.  Quite significantly, he and his representative 
referenced relevant, specific regulations relating to the 
increased-rating claims, findings of the May 2007 VA 
compensation examination that would support the claims for 
higher rating, and DeLuca criteria.  See his representative's 
October 2008 informal hearing presentation.  So the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  Consequently, the Vazquez-Flores requirements have 
been met, thus requiring no further development regarding the 
duty to notify.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), private treatment 
records, and arranged for VA compensation examinations to 
assess the severity of his left and right knee disorders, as 
well as his hypertension.  


The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the veteran's hypertension and knee disorders 
was in May 2007, so relatively recently.  Consequently, 
another examination to evaluate the severity of these 
disabilities is not warranted because there is sufficient 
evidence, already of record, to fairly make this 
determination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Higher Initial Rating for Hypertension Beyond 20 Percent

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20 (2008); see 38 C.F.R. § 4.27 (2008) 
(providing specific means of listing diagnostic code for 
unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

The veteran's service-connected hypertension disorder has 
been assigned an initial rating of 20 percent, effective from 
February 20, 1998, the date of service connection, under the 
rating criteria of 38 C.F.R. § 4.104, DC 7101 (2008).  He 
appeals for a higher rating for the entire period of service 
connection.  Fenderson, 12 Vet. App. 125-126.



Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  

Here, the Board finds that it is appropriate to stage the 
veteran's ratings for his service-connected hypertension 
disability.  Fenderson, 12 Vet. App at 125-26.  His service-
connected hypertension appears to have had a diastolic 
pressure of approximately 120 for several blood pressure 
readings for the period between the date of his claim for 
service connection, February 20, 1998, and October 18, 2001.  
Specifically, a medical record by Dr. M.K. shows the 
veteran's blood pressure was 170/100 in May 1998, 170/120 on 
February 23, 1999, and 170/110 in October 1999.  A February 
2000 VA examination report found his blood pressure at 
162/100.  


An October 18, 2001 VA examination report found blood 
pressure readings while he was sitting of 178/120, 193/107, 
and 183/107; while recumbent at 180/115, and while standing 
at 175/120.

Some of these readings meet the requirement for the next 
higher disability rating of 40 percent for hypertension, 
under Diagnostic Code 7101, by evidencing diastolic blood 
pressure of 120 or more, although it is certainly debatable 
whether the veteran's blood pressure was "predominantly" in 
this higher required range, as there were several other blood 
pressure readings when it was not.

In any event, resolving all reasonable doubt in his favor, 
there is evidence to support the higher 40 percent rating for 
this earlier period of the appeal.  38 C.F.R. §§ 4.3, 4.7.  
With the benefit of doubt the Board observes medical evidence 
supporting findings of a diastolic pressure of predominantly 
120 from the effective date of service connection, February 
20, 1998, through October 18, 2001, the last date he had a 
diastolic blood pressure reading of 120.  Id.  

As for the effective date of the start of the staged rating 
period, the Board notes that the date of the claim for 
service connection for hypertension in this Fenderson 
scenario is February 20, 1998, which coincides with the date 
entitlement arose.  As such, the effective date of increase 
to the 40 percent rating assignment begins on February 20, 
1998, and continues through October 18, 2001, the date of 
entitlement.  
See 38 C.F.R. § 3.400(o)(1) (in cases where the increase in 
disability does not precede the claim, effective date of 
increase is date of receipt of claim or date entitlement 
arose, whichever is later).

However, the more recent medical and other evidence of record 
simply does not support a rating higher than 20 percent for 
the hypertension.  In this regard, blood pressure readings 
from private treatment reports by Dr. M.D. found the 
veteran's blood pressure was 155/100 in November 2001 and 
160/110 in November 2003.  The most recent VA examination, in 
May 2007, noted blood pressure readings of only 131/85 
(sitting), 123/76 (recumbent), and 122/86 (standing).  These 
measurements indicate diastolic blood pressure readings that 
are consistently less than 120 since at least October 2001.  
As such, there is no objective evidence that his diastolic 
readings have been predominantly measured at 120 or more at 
any time since October 2001.  Accordingly, the overall 
objective evidence of record shows he does not meet the 
criteria for the next higher disability rating (i.e. 40 
percent) for hypertension, under Diagnostic Code 7101, 
after October 18, 2001.  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating higher than 20 percent for his 
service-connected hypertension after October 18, 2001, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim to this extent.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  In contrast, the Board is granting a 
higher 40 percent initial rating for the hypertension for 
February 20, 1998 (the effective date of service connection) 
through October 18, 2001 (the last day of entitlement to this 
higher rating).  Id.

III.  Entitlement to a Rating Higher than 20 Percent for 
Arthritis in the Left Knee (with limitation of motion), as of 
February 20, 1998

The veteran currently has a 20 percent rating for the 
arthritis in this knee (with limitation of motion), under DCs 
5010-5261.  The Board already denied his claim for an initial 
rating higher than 10 percent for the immediately preceding 
period from October 16, 1996 to February 19, 1998.  See the 
Board's prior decision dated November 2, 2005.  So only this 
remaining period since February 20, 1998, is still at issue.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).  Thus, the veteran's 
disease of traumatic degenerative arthritis of the left knee, 
under DC 5010, is, on referral from DC 5003, evaluated for 
limitation of extension of the knee under DC 5261.  
The adjudicator also considers the extent there is limitation 
of flexion under DC 5260.

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2008).  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated under the criteria for limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are DC 5260 for limitation of flexion and DC 
5261 for limitation of extension.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (i.e., 0 percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.



Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Under DC 5256, a 30 percent evaluation is assigned for 
ankylosis of the knee in a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 
4.71a, DC 5256 (2008).  A 40 percent rating is warranted when 
there is ankylosis in flexion between 10 and 20 degrees; a 50 
rating is warranted for ankylosis in flexion between 20 and 
45 degrees; and a 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  Id.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, 20 percent evaluation for 
moderate impairment of the knee and a 30 percent rating if it 
is severe.  38 C.F.R. § 4.71a, DC 5257 (2008).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
(DC) 5003 or 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  


These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998).  More recently, the General Counsel held that 
separate ratings could be provided, as well, for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Upon review of the probative and competent medical evidence 
of record, the Board finds that a rating in excess of 20 
percent for the veteran's service-connected arthritis of the 
left knee is not warranted.  The VA medical records and 
examination reports reflect his subjective complaints of left 
knee pain that affect his ability to walk and stand without 
the use of crutches, with constant periods of flare-ups.  

A higher30 percent rating under DC 5261 requires extension 
limited to at least 20 degrees, and there is simply no 
objective clinical evidence to document such limitation of 
extension.  Most recently, during the May 2007 VA 
examination, the range of extension of the veteran's left 
knee was limited to 18 degrees with pain, and past 
examination findings do not show limitation of motion 
warranting an increased rating.  His range of extension for 
the left knee during the October 2001 VA examination was 
limited to 12 degrees with pain, and during the February 2000 
VA examination was limited to 10 degrees with pain.  While 
there has been some objective decline in his range of left 
knee motion, especially on extension, the clinical findings 
simply do not represent disability such as to warrant a 
higher 30 percent rating under Diagnostic Code 5261.

Nor is a separate compensable rating warranted under DC 5260 
under VAOPGCPREC 9-2004.  Here, the available VA examination 
reports do no reflect any current limitation of motion on 
flexion such as to warrant a compensable evaluation.  
Achieving a 10 percent evaluation under DC 5260 requires 
flexion limited to 45 degrees or less.  However, there is 
simply no clinical evidence to document such limitation of 
flexion.  The veteran's flexion, as reported during his May 
2007 VA examination, was from 0 to 65 degrees with pain; 
during the October 2001 VA examination as from 0 to 80 
degrees with pain; and during the February 2000 VA 
examination as from 0 to 90 degrees with pain.  All clearly 
exceed the required 45-degree limitation, even considering 
the associated pain.  


Thus, a separate rating for limitation of flexion to include 
as due to pain is not warranted, as the veteran does not even 
meet the criteria for a noncompensable rating under 
Diagnostic Code 5260.  

There also is no objective clinical evidence of any left knee 
ankylosis to warrant a higher rating under Diagnostic Code 
5256.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint in both flexion and extension 
(albeit less than normally would be expected in extension), 
by definition, his left knee is not immobile and therefore 
not ankylosed.

As well, there is no need to consider whether a separate 
rating is due under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability, because the RO already 
assigned the veteran a separate 20 percent rating for 
instability, effective from February 20, 1998.  
Significantly, though, he is not appealing for a higher 
rating for the instability in this knee.  See March 2002 
Appeal Status Election form.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain, and DeLuca factors of functional loss, 
reasonably shown to be due to the veteran's arthritis of the 
left knee, are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the left knee, causes functional loss greater 
than that contemplated by the 20 percent evaluation now 
assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.

Since the veteran's left knee arthritis, with limitation of 
extension, has never been more than 20 percent disabling at 
any time since the effective date of service connection, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App 
at 
125-26.  

For these reasons and bases, the Board finds the 
preponderance of the evidence is against a finding that the 
criteria for a rating higher than 20 percent, for his 
service-connected arthritis of the left knee, have been met 
under any applicable Diagnostic Code, especially for 
arthritis and limitation of motion under Diagnostic Codes 
5010, 5260, and 5261.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

IV.  Entitlement to a Higher Rating for the Right Knee 
Disability

The veteran filed a claim in March 2002 for a higher rating 
for his service-connected right knee disability, specifically 
for a rating higher than 20 percent for limitation of motion 
(on extension) under Diagnostic Code 5261, and higher than 
10 percent for the precipitating arthritis under Diagnostic 
Code 5010.  He is not appealing his initial rating assigned 
with the grant of service connection in the May 2000 rating 
decision, so the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, March 2001 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

Upon review of the probative and competent medical evidence 
of record, the Board finds that a rating in excess of 20 
percent for the veteran's service-connected right knee 
disability based upon limitation of motion is not warranted.  

Although a higher 30 percent evaluation under DC 5261 
requires extension limited to at least 20 degrees; there is 
simply no objective clinical evidence to document such 
limitation of extension of his right knee.  Most recently, 
during the May 2007 VA examination, the range of extension of 
his right knee was limited to only 5 degrees, albeit with 
pain, and past examination findings also fail to show 
limitation of extension warranting an increased rating to 30 
percent or beyond.  His range of extension for the right knee 
during the October 2001 VA examination was noticeably limited 
to 15 degrees, again with pain (thereby warranting the 
current 20 percent assignment for this level of limitation of 
extension, when considering the additional affect of the 
pain).  See DeLuca, supra.  The clinical findings simply do 
not, however, represent disability such as to warrant a 
higher 30 percent rating under Diagnostic Code 5261.

Nor is a separate compensable rating warranted under DC 5260 
under VAOPGCPREC 9-2004.  Here, the available VA examination 
reports do no reflect any current limitation of motion on 
flexion such as to warrant a compensable evaluation.  
Achieving a 10 percent evaluation under DC 5260 requires 
flexion limited to 45 degrees or less.  But there is simply 
no objective clinical evidence documenting such an extent of 
limitation of extension.  The veteran's flexion during his 
May 2007 VA examination was from 0 to 61 degrees with pain, 
and during the October 2001 VA examination from 0 to 60 
degrees with pain.  Both clearly exceed the 45-degree 
limitation required for even the minimum compensable rating 
of 10 percent under DC 5260.  See 38 C.F.R. § 4.71, Plate II.  
Thus, a separate rating for limitation of flexion to include 
as due to pain is not warranted under Diagnostic Code 5260.  

There is no clinical evidence of any right knee ankylosis to 
warrant a higher rating under Diagnostic Code 5256.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain, and DeLuca factors of functional loss, 
reasonably shown to be due to the veteran's arthritis of the 
right knee, are contemplated in the currently assigned 
10 percent rating for arthritis symptomatology and the 
separate rating for 20 percent for limitation of motion.  
There is no indication that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 20 percent evaluation now assigned.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.

There is, however, reason to assign a separate 10 percent 
rating under DC 5257.  A separate rating under 
Diagnostic Code 5257 may be provided in addition to the 
rating under Diagnostic Code 5010 to compensate the veteran 
for his separate functional impairment, as this does not 
constitute pyramiding under current regulatory interpretation 
by VA's Office of General Counsel.  See VAOPGCPRECs 23-97 and 
9-98.  There is medical evidence of joint instability.  
Specifically, the May 2007 VA examiner found mild to moderate 
medial joint instability of the right knee, with possible 
subluxations because of elongation of the medial collateral 
ligament (MCL), pain induced joint weakness and limp, with 
constant resting pain, especially after any exertion 
requiring continuous prescribed medication and walking with 2 
crutches on 3-4 days every month.  

The October 2001 VA compensation examiner also noted 
recurrent locking of the right knee, found to occur several 
times per week, a symptom of subluxation.  However, the 
October 2001 VA examiner did not specifically note 
instability or subluxation, though subluxation was explicitly 
noted for the left knee.  In the same vein, the February 2000 
VA examiner did not explicitly note subluxation or 
instability, but did find relevant symptomatology in findings 
of a positive Lachmann sign, severe patellar crepitation, and 
locking and swelling of the knee.
So resolving all reasonable doubt in the veteran's favor, it 
is just as likely as not he has instability and subluxation 
in his right knee.  38 C.F.R. § 4.3.  Thus, given that it is 
not always shown (so at most intermittent), it is no more 
than slight, as opposed to moderate or severe.  He, 
therefore, is entitled to a separate 10 percent disability 
rating, but no greater, under DC 5257 - that is, this rating 
in addition to the existing 20 percent rating he has for his 
arthritis and resulting limitation of motion (on extension).  
See VAOPGCPRECs 23-97 and 9-98.  



The Board cannot otherwise "stage" the veteran's rating 
under Hart.  His right knee disability has never been more 
than 20 percent disabling at any time for limitation of 
motion, nor more than 10 percent disabling for the separately 
assigned evaluation for subluxation and/or instability.  And 
this is true since March 2001 (one year prior to filing his 
current claim).  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

So, in conclusion, resolving all reasonable doubt in the 
veteran's favor, the Board finds that a separate 10 percent 
rating, but no higher, is warranted for the slight recurrent 
instability of his right knee.  Otherwise, the Board finds 
the preponderance of the evidence is against a finding that 
the criteria for a higher rating have been met under any 
applicable Diagnostic Code, especially for arthritis and 
resulting limitation of motion under Diagnostic Codes 5003, 
5010, 5260, and 5261.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  And as the preponderance of the evidence is 
against his claim, to this extent, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Therefore, to this extent, the appeal is 
denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current schedular ratings for his 
hypertension and left and right knee disorders.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  


His evaluation and treatment has been primarily on an 
outpatient basis, not as an inpatient.  To the extent he 
required convalescence, the RO in June 2001 granted a 
temporary total evaluation for surgical treatment related to 
his left knee arthritis, and a further claim under 38 C.F.R. 
§ 4.30 (2008) is pending before the RO/AMC.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 20 percent for 
hypertension since October 18, 2001, is denied.  

But a higher 40 percent initial rating is granted for the 
hypertension for the immediately preceding period from 
February 20, 1998 through October 18, 2001, subject to the 
laws and regulations governing the payment of VA 
compensation.  

The claim for a rating higher than 20 percent for the left 
knee arthritis and resulting limitation of motion, since 
February 20, 1998, is denied.

The claim for a rating higher than 20 percent for the right 
knee arthritis and resulting limitation of motion (on 
extension) is denied.  

But a separate 10 percent rating is granted for instability 
in the right knee under Diagnostic Code 5257, subject to the 
laws and regulations governing the payment of VA 
compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


